RAWLS, Chief Judge
(dissenting).
Intervenor, City of Miami Beach, has instituted this appeal from an order of the Insurance Commissioner approving a filing which involved an increase in insurance rates to be charged policyholders by National Automobile Underwriters Association, and the City urges that in accordance with the provisions of Section 627.391(3), Florida Statutes, F.S.A., it is entitled to a stay of the commissioner’s order pending a final decision being rendered by this Court on the merits of this appeal. The majority of the Court has concurred with the City.
Section 627.391 (3) provides :
“When any final ruling, order or decision of the commissioner relates to an increase or decrease of premium or rate or to a change in any rating system the filing of the notice of appeal shall, pending the final decision in the appellate proceedings, act as a stay of any such ruling, order or decision, except where such ruling, order or decision approves or permits a filing of an insurer or rating organization.
It is readily seen that in the first portion of the quoted part of said statute the legislature provided for a stay “ * * * pending the final decision in the appellate proceedings * * * ” where the order of the insurance commissioner related to an increase or decrease of premium, or rate, or to a change in any rating system, and in the last portion of said statutory provision took away the absolute stay where such order approves a filing of a rating organization. It is undisputed that the instant proceedings concern a filing by a rating organization which has been approved by the order being appealed. What the legislature gives, it can take away, and this is exactly what it did in the cited statutory provision.
I would deny the instant motion.